Citation Nr: 0503782	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  97-01 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for loss of 
reproductive capability, including as a residual of exposure 
to Agent Orange and as secondary to the veteran's service-
connected shell fragment wound to the right thigh and 
diabetes mellitus.

2.  Entitlement to a disability evaluation in excess of 20 
percent for degenerative arthritis, right hip, prior to 
September 17, 2002.

3.  Entitlement to a disability evaluation in excess of 50 
percent for degenerative arthritis, right hip, from December 
1, 2003.

4.  Entitlement to a disability evaluation in excess of 10 
percent for a shell fragment wound to the right thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from April 1968 to August 
1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1996 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, that denied service connection for loss of 
reproductive capability and denied entitlement to a 
disability rating in excess of 10 percent for arthritis of 
the right hip and entitlement to a disability rating in 
excess of 10 percent for a shell fragment wound of the right 
thigh.  In August 1997, the RO awarded a 20 percent 
disability rating for arthritis of the right hip, effective 
from May 22, 1995, the date of the veteran's claim for an 
increase.  

In February 2000 and August 2000, the Board remanded this 
case for additional development.  In a February 2004 rating 
decision, following right hip surgery, the veteran was 
awarded a 100 percent rating for arthritis of the right hip 
from September 17, 2002, through November 30, 2003.  A 50 
percent rating was thereafter assigned, effective from 
December 1, 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

Unfortunately, another remand is required is required in this 
case.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the veteran's claims so that he 
is afforded every possible consideration.

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000) which 
introduced several fundamental changes into the VA 
adjudication process.  It eliminated the requirement under 
the old 38 U.S.C.A. § 5107(a) (West 1991) that a claimant 
must present a well-grounded claim before the duty to assist 
is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Here, the RO has not provided 
the veteran adequate notice concerning his claims for an 
increased rating for service-connected degenerative arthritis 
of the right hip and shell fragment wound to the right thigh.  
The letter mailed by the RO to the veteran in March 2002 did 
not adequately address these issues.  Accordingly, the 
veteran must be provided adequate notice on remand.

On review of the claims folder, it also appears that the 
veteran might be in receipt of Social Security Administration 
(SSA) disability benefits.  Accordingly, any administrative 
decision of the Social Security Administration and the 
medical records relied upon to award disability benefits must 
be obtained and associated with the claims folder prior to 
further adjudication of this matter.  Murincsak v. Derwinski, 
2 Vet. App. 363, 369 (1992). 

As noted above, the claims for increased ratings for the 
veteran's right hip and right thigh disabilities were 
remanded by the Board in February 2000.  As a result, the 
veteran was afforded a VA examination in March 2000.  
Additional treatment records were also obtained.  The RO has 
not provided the veteran a supplemental statement of the 
case, and this must be accomplished on remand.  See 38 C.F.R. 
§ 19.31.  Finally, as the March 2000 VA examination report is 
the most recent of record, the veteran should be afforded a 
current VA examination, and any recent treatment records 
should be obtained.

Accordingly, this claim is remanded for the following action:

1.  Inform the veteran of (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claims for increased ratings for his 
service-connected degenerative arthritis 
of the right hip and shell fragment wound 
to the right thigh.; (2) the information 
and evidence that VA will seek to obtain 
on his behalf; (3) the information or 
evidence that he is expected to provide; 
and (4) request that the veteran provide 
any evidence in his possession that 
pertains to the claims.

2.  Obtain any available updated 
treatment records pertaining to the 
veteran's degenerative arthritis of the 
right hip and shell fragment wound to the 
right thigh.  

3.  Obtain from SSA the records pertinent 
to the veteran's claim for disability 
benefits, including any administrative 
decision and the medical records relied 
upon concerning that claim.

4.  After the forgoing development has been 
accomplished, schedule the veteran for 
appropriate VA examination of his right 
thigh.  Any indicated tests should be 
accomplished.  The claims file must be made 
available to the examiner; the examiner 
should indicate in the examination report if 
the claims file was reviewed.  

The examiner should identify all residuals 
attributable to the veteran's service-
connected shell fragment wound to the right 
thigh, to include any scars, muscle, 
orthopedic, and neurological residuals.

The examiner should note the range of motion 
for the right thigh and should state what is 
considered normal range of motion.  Whether 
there is any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is likely 
to be additional range of motion loss due to 
any of the following should be addressed: (1) 
pain on use, including during flare-ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination.  The examiner(s) is 
asked to describe whether pain significantly 
limits functional ability during flare-ups or 
when the right thigh is used repeatedly.  All 
limitation of function must be identified.  
If there is no pain, no limitation of motion 
and/or no limitation of function, such facts 
must be noted in the report.

The examiner should specifically discuss the 
severity of any muscle impairment, and 
identify which, if any, muscle groups are 
involved.

The examiner should also describe in detail 
the veteran's scars.

Finally, the examiner should specifically 
discuss the extent, if any, of paralysis of 
the nerves involved, if present.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

5.  Schedule the veteran for appropriate VA 
examination of his right hip.  Any indicated 
tests should be accomplished.  The claims 
file must be made available to the examiner; 
the examiner should indicate in the 
examination report if the claims file was 
reviewed.  

The examiner should identify all residuals 
attributable to the veteran's service-
connected degenerative arthritis, right hip.

The examiner should note the range of motion 
for the right hip and should state what is 
considered normal range of motion.  Whether 
there is any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is likely 
to be additional range of motion loss due to 
any of the following should be addressed: (1) 
pain on use, including during flare-ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination.  The examiner(s) is 
asked to describe whether pain significantly 
limits functional ability during flare-ups or 
when the right hip is used repeatedly.  All 
limitation of function must be identified.  
If there is no pain, no limitation of motion 
and/or no limitation of function, such facts 
must be noted in the report.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

6.  The RO should then readjudicate the 
veteran's claims, with application of all 
appropriate laws, regulations, and case law, 
including Esteban v. Brown, 6 Vet. App. 259 
(1994), both the old and revised versions of 
38 C.F.R. § 4.118, if applicable to the shell 
fragment wound of the right thigh; and 
consideration of any additional information 
obtained as a result of this remand.  If the 
decision with respect to the claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



